DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to arguments filed on June 29, 2022. No claim amendments were made. Claims 1 – 18 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous 103 rejections stand. 

Applicant argues that the input and output ports of Fujio are radial, while the instant device has axial inputs and outputs. This argument is not commensurate with the claims. Claims 1 and 11 recite only inlet and exhaust ports and do not mention any axial component to the ports. 

Applicant argues that Fujio requires a refrigerant working fluid to maintain compression section seals, while the instance device does not. This argument is not commensurate with the claims. None of the claims disallow the use of any refrigerant working fluid to maintain compression section seals. 

Applicant argues that Fujio teaches a common muffler chamber to balance pressure differentials and thus is designed to a single size and speed solution and is not scalable. This argument is not commensurate with the claims. None of the claims recite any structure not taught in the prior art of record which facilitates scalability, and none of the claims mention scalability or mention a variable speed aspect.

Applicant argues that Fujio is limited to single RPM operation because it omits several critical components. This argument is not commensurate with the claims. None of the claims recite any of the omitted components cited by applicant. 

Applicant applies the same arguments above to the references of Porteous and Hand. For the same reasons, these arguments are not commensurate with the claim language.

Applicant argues that examiner picks and choses from each of the Fujio and Porteous references and entirely neglects what the entire references actually teach, and further that the combination is not even close in design and operation to the instant invention. Examiner respectfully disagrees. Examiner reminds applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The “instant invention” applicant is arguing on behalf of differs from the claimed invention. Fujio is almost identical to the claimed invention of Claims 1 and 11 other than the seal components that match the outer curvature of the ring piston. Such components are found in Porteous, who teaches another similar compressor with vanes and a ring piston. Examiner provides motivation as to why one of ordinary skill in the art would have found it obvious to modify Fujio to implement the seal components of Porteous. This is all that is needed to establish a prima facia case of obviousness according to the MPEP. 

Applicant argues that examiner is speculating as to the motivation and that no citation in the prior art is provided. Examiner respectfully disagrees. First, a citation need not be provided. As per MPEP 2143.01, a "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Second, examiner based their motivation on the citation actually provided in the rejection. Notably, in Col. 3, Lines 18+ of Porteous “[t]he shoes 56, 56a have arcuate faces 57, 57a conforming to and riding upon the peripheral working surfaces 46, 46a respectively, so as to distribute over a relatively large area the frictional load resulting from the heavy spring pressure necessarily imposed upon the vanes 51, 51a to confine the high pressure refrigerant vapor against leakage from the working chambers 50 and 50a”. Wear on the vanes is based on a frictional force, and by distributing the frictional force, wear is reduced.  

Applicant cites to a limiter on the oscillation of the shoes of Porteous, and argues that no such component can be found in the instant application. This argument is not commensurate with the claim language. None of the claims disallow a limitation on the oscillation of the seal components. Furthermore, Figure 3 of applicant’s own drawings appear to show that applicant’s seal components (31) is itself limited in its oscillation by walls of the seal body (30). 

With regards to the dependent claims, applicant argues they are allowable due to allowability of the independent claims. These arguments with regards to allowability of the independent claims are not persuasive, as shown above. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fujio (US 6213732) in view of Porteous (US 3259306).

With regards to Claim 1:

Fujio discloses a compressor (Figures 1 – 3) comprising: an assembly with a case body (container 1 with cylinder block 11) defining a chamber (cylinder 15); a shaft (shaft 6) defining a rotational axis; a ring piston (roller 10) positioned within the chamber;

a rotor assembly (eccentric crank 7) positioned within the ring piston, the rotor assembly being mounted on the shaft; and

a pair of opposed compression vanes (blades 14, 24) to form a continuous surface seal between the vanes and the ring piston as the rotor assembly and the ring piston rotate about the axis of the shaft (see abstract: “Plural blades move in and out of the cylinder so that the leading end may slide on the outer circumference of the roller. This partitions the compression chamber”), the position of the continuous surface seals in the chamber defining a first sub-chamber (first compression chamber 26) and a second sub-chamber (second compression chamber 27) between the surface seals, the case body further including an inlet port (suction ports 28, 30) and an exhaust port (discharge ports 29, 31) for each sub-chamber (as seen in Figure 3).

Fujio does not explicitly disclose each compression vane has a seal component with a surface that matches an outer curvature of the ring piston. Porteous (Figure 2) teaches a compressor comprising a pair of opposed compression vanes (51, 51a) that act on a ring piston (piston 45) to split a chamber (50) into multiple sub-chambers. In Porteous, each compression vane has a seal component (shoes 56, 56a) with a surface that matches an outer curvature of the ring piston (Col. 3, Lines 18+: “The shoes 56, 56a have arcuate faces 57, 57a conforming to and riding upon the peripheral working surfaces 46, 46a respectively, so as to distribute over a relatively large area the frictional load resulting from the heavy spring pressure necessarily imposed upon the vanes 51, 51a to confine the high pressure refrigerant vapor against leakage from the working chambers 50 and 50a”). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, as taught in Porteous, the addition of shoes that match the contour of the ring piston to the vanes of Fujio would yield the predictable benefit of spreading out the sealing force so as to reduce wear to both the vanes and the piston while still confining the fluids to their respective sub chambers. It would have been obvious to one of ordinary skill in the art to modify the system of Fujio by adding such shoes in order to yield the predictable benefit described above. 


Claims 2 – 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujio (US 6213732) in view of Porteous (US 3259306), further in view of Hand (US 2015307).

With regards to Claim 2:

The Fujio modification of Claim 1 does not explicitly teach the compressor is configured to be staged with one or more additional compressors on the shaft. Hand teaches a compressor with multiple variations of vanes, including vane arrangements similar to those of Fujio (see Figures 1, 12, 14). Hand further teaches that such pumps may be configured to be staged with one or more additional compressors on the shaft (see Figure 28, where the compressors are all arranged on shaft 700 and flow from the discharge of one compressor to the inlet of the adjacent compressor via piping as shown, see also Figure 4, where a multiple stage arrangement is shown via internal piping). Multiple stages along the shaft allow for a compact compressor designed to output a larger pressure discharge. MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Fujio as modified in Claim 1 by adding a second compressor arranged on the same shaft and configuring the outlet of the first compressor to direct fluid to the inlet of the second compressor in a staged manner in order to yield the predictable compactness and increased pressure output benefits descried above.  

With regards to Claim 3:

The Fujio modification of Claim 2 teaches the staged compressors provide maximum fluid flow or maximum fluid pressure depending upon the arrangement of the connections between the inlet ports and the exhaust ports (see Figures 4 and 28 of Hand, the compressors are in stages, thereby providing an output fluid pressure, which is regarded as a “maximum” fluid pressure due to the relative nature of the term). 

With regards to Claim 4:

The Fujio modification of Claim 2 does not explicitly teach the staged compressors are configured to operate as an air motor for an input of high air flow rate at low pressure or low air flow rate at high pressure. Hand teaches a compressor with multiple variations of vanes, including vane arrangements similar to those of Fujio (see Figures 1, 12, 14). Hand further teaches that the compressor may be used as an air motor for an input of high air flow rate at low pressure or low air flow rate at high pressure (Page 3, Lines 6: “with compressed air an air motor”, see also Page 8, Line 43+: “by supplying fluid under pressure to the pipe 744 and discharging it through the conduit 736 the device would operate as a multiple expansion motor”) by, for example, operating the system in reverse or by “changing the port of the discharge to the port of inlet” (Page 3, Lines 8+), depending on the rotation direction desired – although the device may be “reversibly operated in clockwise or counterclockwise directions and in whichever direction operated, the flow or application of power will be effective, uniform, continuous and uninterrupted without any check, break, or pulsations” (Page 1, Lines 48+). Given the teachings of Hand, it would have been obvious to modify the system of Fujio as modified in the rejection of Claim 2 by operating the device as an air motor, thereby expanding the device’s use case and increasing its operational availability. 

With regards to Claim 11:

Fujio discloses a compressor (Figures 1 – 3) comprising: an assembly with a case body (container 1) defining a chamber (cylinder 15); a shaft (shaft 6) defining a rotational axis; a ring piston (roller 10) positioned within the chamber;

a rotor assembly (eccentric crank 7) positioned within the ring piston, the rotor assembly being mounted on the shaft; and

a pair of opposed compression vanes (blades 14, 24) to form a continuous surface seal between the vanes and the ring piston as the rotor assembly and the ring piston rotate about the axis of the shaft (see abstract: “Plural blades move in and out of the cylinder so that the leading end may slide on the outer circumference of the roller. This partitions the compression chamber”), the position of the continuous surface seals in the chamber defining a first sub-chamber (first compression chamber 26) and a second sub-chamber (second compression chamber 27) between the surface seals, the case body further including an inlet port (suction ports 28, 30) and an exhaust port (discharge ports 29, 31) for each sub-chamber (as seen in Figure 3).

Fujio does not explicitly disclose each compression vane has a seal component with a surface that matches an outer curvature of the ring piston. Porteous (Figure 2) teaches a compressor comprising a pair of opposed compression vanes (51, 51a) that act on a ring piston (piston 45) to split a chamber (50) into multiple sub-chambers. In Porteous, each compression vane has a seal component (shoes 56, 56a) with a surface that matches an outer curvature of the ring piston (Col. 3, Lines 18+: “The shoes 56, 56a have arcuate faces 57, 57a conforming to and riding upon the peripheral working surfaces 46, 46a respectively, so as to distribute over a relatively large area the frictional load resulting from the heavy spring pressure necessarily imposed upon the vanes 51, 51a to confine the high pressure refrigerant vapor against leakage from the working chambers 50 and 50a”). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, as taught in Porteous, the addition of shoes that match the contour of the ring piston to the vanes of Fujio would yield the predictable benefit of spreading out the sealing force so as to reduce wear to both the vanes and the piston while still confining the fluids to their respective sub chambers. It would have been obvious to one of ordinary skill in the art to modify the system of Fujio by adding such shoes in order to yield the predictable benefit described above. 

Fujio does not explicitly disclose the compressor is configured to be staged with one or more additional compressors on the shaft. Hand teaches a compressor with multiple variations of vanes, including vane arrangements similar to those of Fujio (see Figures 1, 12, 14). Hand further teaches that such pumps may be configured to be staged with one or more additional compressors on the shaft (see Figure 28, where the compressors are all arranged on shaft 700 and flow from the discharge of one compressor to the inlet of the adjacent compressor via piping as shown, see also Figure 4, where a multiple stage arrangement is shown via internal piping). Multiple stages along the shaft allow for a compact compressor designed to output a larger pressure discharge. MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Fujio by adding a second compressor arranged on the same shaft and configuring the outlet of the first compressor to direct fluid to the inlet of the second compressor in a staged manner in order to yield the predictable compactness and increased pressure output benefits descried above.  

With regards to Claim 12:

The Fujio modification of Claim 11 does not explicitly teach the staged compressors are configured to operate as an air motor for an input of high air flow rate at low pressure or low air flow rate at high pressure. Hand teaches a compressor with multiple variations of vanes, including vane arrangements similar to those of Fujio (see Figures 1, 12, 14). Hand further teaches that the compressor may be used as an air motor for an input of high air flow rate at low pressure or low air flow rate at high pressure (Page 3, Lines 6: “with compressed air an air motor”, see also Page 8, Line 43+: “by supplying fluid under pressure to the pipe 744 and discharging it through the conduit 736 the device would operate as a multiple expansion motor”) by, for example, operating the system in reverse or by “changing the port of the discharge to the port of inlet” (Page 3, Lines 8+), depending on the rotation direction desired – although the device may be “reversibly operated in clockwise or counterclockwise directions and in whichever direction operated, the flow or application of power will be effective, uniform, continuous and uninterrupted without any check, break, or pulsations” (Page 1, Lines 48+). Given the teachings of Hand, it would have been obvious to modify the system of Fujio as modified in the rejection of Claim 2 by operating the device as an air motor, thereby expanding the device’s use case and increasing its operational availability. 


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujio (US 6213732) in view of Porteous (US 3259306), further in view of Hand (US 2015307), further in view of Okaichi et al. (hereafter “Okaichi” – US 2009/0155111).

With regards to Claims 5 and 13:

The Fujio modification of Claims 2 and 11 does not explicitly teach the staged compressors operate as both motors and compressors on the single rotational axis defined by the shaft to utilize a kinetic, pneumatic or hydraulic energy source to generate a pneumatic hydraulic output, as well as a kinetic output. 

Hand teaches a compressor with multiple variations of vanes, including vane arrangements similar to those of Fujio (see Figures 1, 12, 14). Hand further teaches that the compressor may be used as an air motor such that a pneumatic energy source (pressurized air) is used to generated a pneumatic output (low pressure air) and a kinetic output (rotation of the shaft, see Page 3, Lines 6: “with compressed air an air motor”, see also Page 8, Line 43+: “by supplying fluid under pressure to the pipe 744 and discharging it through the conduit 736 the device would operate as a multiple expansion motor”) by, for example, operating the system in reverse or by “changing the port of the discharge to the port of inlet” (Page 3, Lines 8+), depending on the rotation direction desired – although the device may be “reversibly operated in clockwise or counterclockwise directions and in whichever direction operated, the flow or application of power will be effective, uniform, continuous and uninterrupted without any check, break, or pulsations” (Page 1, Lines 48+). Given the teachings of Hand, it would have been obvious to modify the system of Fujio as modified in the rejection of Claim 2 by operating the device as an air motor, thereby expanding the device’s use case and increasing its operational availability. 

While Hand teaches that the stacked, staged devices can be operated as a multiple stage compressor or a multiple stage expander (Page 7, Line 36), Hand does not explicitly teach that the staged device could have both compressors and motors on the single rotational axis. Okaichi (Figure 7) teaches a vaned rotary fluid machine similar to Fujio. In Figure 8, Okaichi teaches a configuration in which a stacked compression mechanism (202) and a stacked expansion mechanism (204) are located on a single shaft (205). Okaichi teaches that connecting compressors and motors on a single drive allows for energy of expansion in the expander to be used as part of the power necessary to drive the compressor (Paragraph 105). Given the teachings of Hand and Okaichi, it would have been obvious to one of ordinary skill in the art to modify the system of Fujio as modified by Hand above to mount a stack of staged compressors and a stack of staged expanders on a single shaft in order to yield the predictable benefit of harnessing power form the expansion process to at least partially drive the compressors, thereby decreasing the energy needed from the electric motor to drive the compressor and improving overall system efficiency. 


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujio (US 6213732) in view of Porteous (US 3259306), further in view of Hasegawa et al. (hereafter “Hasegawa” – WO 2011161953).

With regards to Claims 6 and 7:

The Fujio modification of Claim 1 does not explicitly teach the inlet port is defined by an assembly including a check valve and the check valve is a reed valve made of a thin, flexible material. Hasegawa (Figure 3B) teaches a vaned compressor including an inlet port (injection port 30) defined by an assembly including a check valve (check valve 31) and the check valve is a reed valve made of a thin, flexible material (see English translation: “The check valve 31 is typically a reed valve made of a thin metal plate”). As per Hasegawa, reed vales at the inlet are for “preventing the refrigerant from flowing backward from the second suction space 17a or the second discharge space 17b to the injection flow path” (see English translation). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Fukaya as modified in Claim 1 by adding reed valves at the inlet ports in order to yield the predictable benefits described above. 


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujio (US 6213732) in view of Porteous (US 3259306), further in view of Fukaya et al. (hereafter “Fukaya” – JP 2011179436).

With regards to Claims 8 and 9:

The Fujio modification of Claim 1 does not explicitly teach the exhaust port is defined by an assembly including a check valve and the check valve is a reed valve made of a thin, flexible material. Fukaya (Figure 3) teaches a vaned, two stage compressor including exhaust ports (discharge ports 16, 36) defined by reed valves (reed valves 17, 37) made of a thin, flexible material (as seen in Figures 7 – 10 and English translation: “a reed valve that is pushed from the compression chamber side and opens flexibly is provided as a discharge valve”). Reed valves allow for only fluid that has reached a threshold pressure that lifts the valve to be discharged from the compression chamber, yielding a passive form of controlling discharge pressure. MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Fukaya as modified in Claim 1 by adding reed valves at the exhaust ports in order to yield the predictable benefits described above. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujio (US 6213732) in view of Porteous (US 3259306), further in view of Cao (CN 108708854).

With regards to Claim 10:

The Fujio modification of Claim 1 does not explicitly teach an inner surface or an outer surface or both the inner surface and the outer surface of the ring piston are coated with a material made of nano-particles to provide lubrication-less operation of the compressor. Cao (Figure 2) teaches a vaned compressor including a ring piston (a2) wherein an outer surface of the ring piston is coated with a material made of nano-particles to provide lubrication-less operation of the compressor (see abstract: “the isolating blade and the annular piston surface is covered with… zirconia electrostatic spinning nanometer fibre enhanced the Ni-P alloy plating layer”, see also English translation: “doped nanometre ceramic powder nickel-base composite coating”). Cao teaches that this nano-particle coating improves heat resistance, and “by using electrostatic spinning nanometre fibre to the chemical-plating Ni-P alloy plating layer to enhance the hardness and wear resistance of the coating are obviously improved, the single nickel base plating layer and the doped nano-ceramic powder nickel-based composite plating layer under high load of self-lubricating property and anti-wear performance” (see English translation). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Fujio as modified in Claim 1 by adding a nano-particle coating as described in Cao to the outer surface of the ring piston in order to yield the predictable benefits described above. 


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujio (US 6213732) in view of Porteous (US 3259306), further in view of Hand (US 2015307), further in view of Hasegawa et al. (hereafter “Hasegawa” – WO 2011161953).

With regards to Claims 14 and 15:

The Fujio modification of Claim 11 does not explicitly teach the inlet port is defined by an assembly including a check valve and the check valve is a reed valve made of a thin, flexible material. Hasegawa (Figure 3B) teaches a vaned compressor including an inlet port (injection port 30) defined by an assembly including a check valve (check valve 31) and the check valve is a reed valve made of a thin, flexible material (see English translation: “The check valve 31 is typically a reed valve made of a thin metal plate”). As per Hasegawa, reed vales at the inlet are for “preventing the refrigerant from flowing backward from the second suction space 17a or the second discharge space 17b to the injection flow path” (see English translation). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Fukaya as modified in Claim 11 by adding reed valves at the inlet ports in order to yield the predictable benefits described above. 


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujio (US 6213732) in view of Porteous (US 3259306), further in view of Hand (US 2015307), further in view of Fukaya et al. (hereafter “Fukaya” – JP 2011179436).

With regards to Claims 16 and 17:

The Fujio modification of Claim 11 does not explicitly teach the exhaust port is defined by an assembly including a check valve and the check valve is a reed valve made of a thin, flexible material. Fukaya (Figure 3) teaches a vaned, two stage compressor including exhaust ports (discharge ports 16, 36) defined by reed valves (reed valves 17, 37) made of a thin, flexible material (as seen in Figures 7 – 10 and English translation: “a reed valve that is pushed from the compression chamber side and opens flexibly is provided as a discharge valve”). Reed valves allow for only fluid that has reached a threshold pressure that lifts the valve to be discharged from the compression chamber, yielding a passive form of controlling discharge pressure. MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Fukaya as modified in Claim 11 by adding reed valves at the exhaust ports in order to yield the predictable benefits described above. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujio (US 6213732) in view of Porteous (US 3259306), further in view of Hand (US 2015307), further in view of Cao (CN 108708854).

With regards to Claim 18:

The Fujio modification of Claim 11 does not explicitly teach an inner surface or an outer surface or both the inner surface and the outer surface of the ring piston are coated with a material made of nano-particles to provide lubrication-less operation of the compressor. Cao (Figure 2) teaches a vaned compressor including a ring piston (a2) wherein an outer surface of the ring piston is coated with a material made of nano-particles to provide lubrication-less operation of the compressor (see abstract: “the isolating blade and the annular piston surface is covered with… zirconia electrostatic spinning nanometer fibre enhanced the Ni-P alloy plating layer”, see also English translation: “doped nanometre ceramic powder nickel-base composite coating”). Cao teaches that this nano-particle coating improves heat resistance, and “by using electrostatic spinning nanometre fibre to the chemical-plating Ni-P alloy plating layer to enhance the hardness and wear resistance of the coating are obviously improved, the single nickel base plating layer and the doped nano-ceramic powder nickel-based composite plating layer under high load of self-lubricating property and anti-wear performance” (see English translation). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Fujio as modified in Claim 11 by adding a nano-particle coating as described in Cao to the outer surface of the ring piston in order to yield the predictable benefits described above. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, July 7, 2022